REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2016/0120495) discloses an X-ray image capturing apparatus (fig. 1) comprising: an imager including an X-ray source (102) and a detector (106) that detects X-rays; a movement unit including a position change mechanism (1061, 1062) that changes a relative position and a relative angle between the X-ray source and the detector (as seen in figs. 1-2) and a drive (connected to 1063) that drives the position change mechanism, and that moves the imager (as seen in figs. 1-2); an image generator that generates a tomographic image (title: tomosynthesis) parallel to a movement direction of the imager (of detector 106 and 1061) based on a plurality of X-ray images captured by X-ray imaging by the imager (fig. 17); a target determiner that determines a target position of the imager and a target angle of the imager (e.g., par. 73) based on imaging content information (fig. 9: when choosing options such as tomosynthesis) for generating the tomographic image in order to capture each of the X-ray images (fig. 17); and a drive controller that controls the drive to be driven such that the relative position corresponds to the target position of the imager and the relative angle corresponds to the target angle of the imager (104, 1063). The prior art (e.g., US 6196715) also discloses reference position information (from markers), which is position information of a position reference portion that appears in the plurality of X-ray images (Section 6.2: Utilization of Markers).  
However, the prior art fails to disclose or fairly suggest an X-ray imaging capturing apparatus including: wherein  the movement unit includes a movement unit-side controller including the target determiner, and the movement unit-side controller acquires the imaging content information from the X-ray source controller of the X-ray generation unit, in combination with all of the other recitations in the claim. 

Regarding claim 11 and its dependent claim(s), if any, the prior art discloses a corresponding method.  
However, the prior art fails to disclose or fairly suggest an X-ray image capturing method for generating a tomographic image parallel to a movement direction of an imager, the method including: transmitting, from an X-ray controller to a suspension-side controller, imaging content information; and determining, by the suspension-side controller, a target position of the imager and a target angle of the imager based on the imaging content information for generating the tomographic image in order to capture each of X-ray images, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Chih-Cheng Kao/Primary Examiner, Art Unit 2884